DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 9/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 39, 45 and 48-52 have been amended.  Claims 1-38 have been cancelled.  No claims are newly added.  Accordingly, claims 39-58 remain pending in the application and are currently under examination.

 Information Disclosure Statement
	The IDS dated 9/23/2022 has been considered.  A signed copy is enclosed herewith.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 39-58 under 35 USC 112(a) moot.  Specifically, Applicant points to [0069]-[0071] where the examiner was able to confirm support for the claimed subject matter.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 48 under 35 USC 112(a) moot.  
Specifically, claim 48 has been amended to correct the typographical error.  Thus, said rejection has been withdrawn.
Applicant’s amendment renders the rejection of claims 39-58 under 35 USC 112(b) moot. Specifically, Applicant points to [0069]-[0071] where the examiner was able to confirm support for the claimed subject matter.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 48 under 35 USC 112(b) moot.  Specifically, claim 48 has been amended to correct the typographical error.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 45 and 58 under 35 USC 112(d) moot. Specifically, claim 45 and its parent claim, claim 39, have been amended to remedy the further limiting issue.  Thus, said rejection has been withdrawn.

New Objections/Rejections
	In light of Applicant’s amendments and after further consideration, the following objections/rejections have been newly added:

Specification
The disclosure is objected to because of the following informalities: “xanthum gum” is recited several times throughout the specification (e.g., [009], [0015]-[0017], [0067], [0087], [0092], [00103], [00110], [0117] and [00211]) which appears to be a typographical error.  It is suggested that that “xanthum” is replaced with “xanthan” at every recitation.
Appropriate correction is requested.

Claim Objections
Claim 45 is objected to because of the following informalities: 
the claim recites, “wherein the thickener selected from the group…”.  For improved readability, it is suggested that the word “is” is inserted between “the thickener” and “selected from”.  
The claim also recites, “xanthum gum” which appears to be a typographical error.  It is suggested that that “xanthum” is replaced with “xanthan”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 39, 45, 46, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”).
The claimed invention is drawn to a formulation for application to the cornea, the formulation comprising: a polymer comprising a hyaluronic acid; a thickener; and exosomes.
Regarding instant claim 39, Maguire teaches compositions for use in treatment of a variety of tissue diseases include stem cells and stem cell released molecules (SRM’s) suspended in an aqueous solution with a cellulosic material or other thickening agent (abstract).  Maguire teaches said composition can be used in pain relief in a targeted tissue region such as ophthalmic tissue or for dry eye ([0005], [0010]-[0012]).  Maguire teaches the particular thickening agents, any cellulosic material such as methyl cellulose (a cellulose derivative), sodium carboxymethyl cellulose (CMC), and hydroxypropyl methyl cellulose (HPMC) as well as carboxyvinyl polymer, polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene glycol and polysorbate 80 ([0057]). Maguire also teaches the inclusion of fibroblasts that release a SRM that includes molecules such as hyaluronic acid and mesenchymal stem cells that release molecules such as exosomes ([0073]-[0074]), however Maguire specifically teaches these components in hair growth compositions.
Maguire is silent to the inclusion of hyaluronic acid and exosomes in the context of an ocular composition.
Groß teaches that topical application of hyaluronic acid is effective in the treatment of dry eye (title; abstract).  It is noted that hyaluronic acid is a polymer composed of disaccharide units.
Harrell teaches administering a topical formulation comprising mesenchymal stem cell derived-exosomes for the treatment of various eye disorders including corneal injuries and dry eye (page 51, left col., last full para.; page 52, left col., 1st para.).
Maguire, Groß and Harrell are all drawn to compositions for the treatment of the eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include hyaluronic acid and exosomes with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because MPEP 2144.06(I) states, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art” and Maguire, Groß and Harrell all teach compositions for the treatment of dry eye.  A skilled artisan would have reasonably expected the composition of Maguire/Groß/Harrell to effectively treat dry eye.
Regarding instant claim 45, Maguire, as discussed above, teaches the particular thickeners, any cellulosic material such as methyl cellulose (a cellulose derivative), sodium carboxymethyl cellulose (CMC), and hydroxypropyl methyl cellulose (HPMC) as well as carboxyvinyl polymer, polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene glycol and polysorbate 80 ([0057]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select methyl cellulose (a cellulose derivative), sodium carboxymethyl cellulose (CMC), hydroxypropyl methyl cellulose (HPMC), polyvinyl alcohol, or polyethylene glycol as a particular thickener material with a reasonable expectation of success because Maguire teaches that said thickeners are all suitable for a composition that is intended for the application to the eye.
Regarding instant claim 46, Groß further teaches amounts of 2 mg/ml of hyaluronic acid is effective in treating dry eye (title; abstract; page 633, right col, 1st para.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include hyaluronic acid in an amount of 2 mg/ml into the invention of Maguire/Groß/Harrell with a reasonable expectation of success because Groß teaches that said amount is effective in treating the particular ocular disorder, dry eye. 
Regarding instant claim 55, Maguire, as discussed above, teaches the inclusion of stem cells (abstract).
Regarding instant claim 56, Maguire further teaches the particular stem cells, human adipose derived stem cells ([0063]).  It is noted that adipose derived stem cells are also known as mesenchymal stem cells that are found in adult human adipose tissue as evidenced by Locke (abstract).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select the particular stem cells, adipose tissue-derived mesenchymal stem cells with a reasonable expectation of success because Maguire teaches that said adipose tissue-derived mesenchymal stem cells are effective in treating ocular surface disease (i.e., dry eye) ([0042] and [0063]). 
Thus, the combined teachings of Maguire, Groß and Harrell render the instant claims prima facie obvious.

Claims 40, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claim 39 above, and further in view of Samaeekia et al. (“Effect of human corneal mesenchymal stromal cell-derived exosomes on corneal epithelial wound healing”, Invest Ophthalmol Vis Sci., October 2018; 59:5194–5200; hereafter as “Samaeekia”).
The instant invention is described above.
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to the exomes being purified from a secretome (instant claim 40), the particular exosomes, corneal stromal stem cell derived-exosomes (instant claim 41) and a concentration of exosomes in the range of 0.5-25 billion (0.5-25 x 109) exosomes per ml (instant claim 44).
Samaeekia teaches that mesenchymal stem/stromal cells (MSCs) have been used therapeutically to modulate inflammation and promote repair (abstract; page 5194, left col., 1st para.). Samaeekia teaches that extracellular vesicles, including exosomes, have been identified as one of the important mediators (abstract). Samaeekia teaches human corneal MSC (cMSC) exosomes can accelerate corneal epithelial wound healing (abstract). Samaeekia teaches that the exosomes were isolated (purified) from the secretome before topically applying 5 µL of an exosome suspension containing 1.0 x 106 exosome/µL (equivalent to 1.0 x 109 exosome/ml) to the cornea (abstract; page 5195, left col., 1st and 2nd para., page 5196, left col., last para.).
The references are all drawn to compositions for the topical treatment of the eye for various eye conditions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include exosomes, specifically, cMSC derived-exosomes that have been purified/isolated from a secretome in an amount of 1.0 x 109 exosome/ml into the invention of Maguire/Groß/Harrell as suggested by Samaeekia with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Samaeekia teaches that said exosomes in said concentration is effective in treating corneal wound healing.
Thus, the combined teachings of Maguire, Groß, Harrell and Samaeekia render the instant claims prima facie obvious.

Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claim 39 above, and further in view of Mansoor et al. (“Current Trends and Future Perspective of Mesenchymal Stem Cells and Exosomes in Corneal Diseases”, Int. J. Mol. Sci., June 2019, 20(12), 2853, pp. 1-28; hereafter as “Mansoor”).
The instant invention is described above.
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to the exomes being purified from a secretome (instant claim 40), the particular exosomes, corneal stromal stem cell derived-exosomes and primed MSC-derived exosomes (instant claims 41 and 42) and the primed MSC-derived exosomes are exosomes derived from MSCs primed with a corneal stromal stem cell derived-conditioned medium (instant claim 43).
Mansoor teaches that various studies have shown the differentiation of multipotent mesenchymal stem cells (MSCs) into various corneal cell types and offer advantages in corneal reconstruction (abstract). Mansoor teaches that MSC-derived exosomes (MSC-Exo) are purified and mediate the paracrine action of MSCs and its application in the biomedical field is appealing due to the potential in avoiding the problems of tumorigenesis and cell-fate control (abstract; page 12, 1st para.; page 18, last para.). Mansoor teaches that the vesicle content can be genetically modified for optimal therapeutic affinity (abstract). Mansoor teaches MSCs in co-culture with rat corneal stromal cells (primed) resulted in trans-differentiation into epithelial-like cells with CK12 expression (page 6, 2nd para; Table 1).  Mansoor also teaches MSC from human corneal stromal stem cells administered to the cornea suppresses inflammation of the cornea (Table 1). Mansoor further teaches topical treatment of MSCs and exosomes (page 17, 2nd para.).
The references are all drawn to compositions for the topical treatment of the eye for various eye conditions, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include exosomes, specifically, exosomes that have been purified, corneal stromal stem cell-derived exosomes or primed MSC derived-exosomes, more specifically, MSC derived-exosomes primed with a corneal stromal stem cell medium into the invention of Maguire/Groß/Harrell as suggested by Mansoor with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mansoor teaches that said exosomes have the potential to be effective in topically treating corneal diseases (abstract; page 18, last para.).
Thus, the combined teachings of Maguire, Groß, Harrell and Mansoor render the instant claims prima facie obvious.

Claims 47, 48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claim 39 above, and further in view of Myung et al. (WO 2018/213795 A1, Nov. 22, 2018, hereafter as “Myung”).
The instant invention is described above.
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to the particular hyaluronic acids, methacrylated hyaluronic acid and thiolated hyaluronic acid (instant claims 47 and 48). Maguire, Groß and Harrell are also silent to a photo-activator including the particular photo-activators, eosin and riboflavin (instant claims 53 and 54).
Myung teaches the use of biocompatible gel carriers to deliver secreted factors from stem cells to human tissue in compositions and methods for repairing or regenerating damaged tissue, wherein the damaged tissue is ocular tissue caused by various conditions including dry eye and wherein said biocompatible gel (polymer) carriers can be an uncrosslinked or crosslinked biomaterial (abstract; page 3, lines 14-20; page 5, lines 15-23).  Myung teaches that the polymer/gel carrier may comprise glycoproteins, carbohydrates, and other molecules, including collagen, fibronectin, chitosan, laminin, hyaluronic acid, chondroitin sulfate, heparan sulfate, dermatan sulfate, methyl cellulose, hydroxymethyl cellulose, polyethylene glycol, polyvinyl pyrroline and polyvinyl alcohol, or combinations thereof (page 3, lines 27-32; page 5, lines 7-14).  In one embodiment, hyaluronic acid (HA) comprises a mixture of methacrylated HA and thiolated HA which is suitable for crosslinking (page 4, lines 2-4).  Myung further teaches that a photosensitizer may be used to initiate the crosslinking reaction and teaches the particular photosensitizers, riboflavin and Eosin-Y (page 6, lines 18-29). Myung also teaches that the compositions are suitable for topical administration and further teaches the inclusion of exosomes (page 6, lines 8-12; page 14, lines 1-3; page 28, line 25). 
The references are all drawn to compositions for the topical treatment of the eye for various eye conditions including dry eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a polymer carrier such as methacrylated HA and thiolated HA that can further be crosslinked via a photosensitizer such as eosin or riboflavin into the invention of Maguire/Groß/Harrell as suggested by Myung with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Myung teaches that a mixture of thiolated HA and methacrylated HA crosslinked by visible light in the presence of the photosensitizer riboflavin creates a biocompatible gel membrane that encapsulates the secreted factors, adheres to the ocular surface and, thereby, effectively accelerates wound healing in the cornea (page 9, lines 27-30; page 36, lines 10-19). 
Thus, the combined teachings of Maguire, Groß, Harrell and Myung render the instant claims prima facie obvious.

Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claim 39 above, and further in view of Sullivan et al. (WO 2009/137217 A2, Nov. 12, 2009, hereafter as “Sullivan”).
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to the inclusion of gelatin in an amount of 0.1-150 mg/ml.
Sullivan teaches pharmaceutical compositions for the treating diseases associated with compromised lubrication at the corneal and conjunctival surfaces including dry eye ([002] and [0038]). Sullivan teaches that the pharmaceutical composition comprises one or more ophthalmically acceptable agents selected from the group consisting of an ophthalmically acceptable demulcent, ophthalmically acceptable excipient, ophthalmically acceptable astringent, ophthalmically acceptable vasoconstrictor, and ophthalmically acceptable emollient ([0013]).  Exemplary ophthalmically acceptable demulcents contemplated include carboxymethylcellulose sodium (about 0.2 to 2.5% w/v), hydroxyethyl cellulose (about 0.2 to 2.5% w/v), hypromellose (about 0.2 to 2.5% w/v), methylcellulose (about 0.2 to 2.5% w/v), dextran (about 0.1 % w/v), gelatin (about 0.01 % w/v) (equivalent to about 0.1 mg/ml), glycerin (about 0.2 to 1% w/v), polyethylene glycol 300 (about 0.2 to 1 % w/v), polyethylene glycol 400 (about 0.2 to 1 % w/v), polysorbate 80 (about 0.2 to 1% w/v), propylene glycol (about 0.2 to 1 % w/v), polyvinyl alcohol (about 0.1 to 4% w/v), povidone (about 0.1 to 2% w/v) ([0014]).  Sullivan teaches said compositions are suitable for topical administration to the eye ([0015]).
The references are all drawn to compositions for the topical treatment of the eye, specifically, dry eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include gelatin in a concentration of about 0.1 mg/ml into the invention of Maguire/Groß/Harrell as suggested by Sullivan with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Sullivan teaches that gelatin in an amount of about 0.1 mg/ml is effective in the topical treatment of dry eye.  A skilled artisan would have reasonably expected that the composition of Maguire/Groß/Harrell/Sullivan would have effectively treated dry eye.
Thus, the combined teachings of Maguire, Groß, Harrell and Sullivan render the instant claims prima facie obvious.

Claims 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claim 39 above, and further in view of Lai et al. (US 2012/0315265 A1, Dec. 13, 2012, hereafter as “Lai”).
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to the inclusion of gelatin having a bloom value of 50-325.
Lai teaches pharmaceutical compositions for the treating ophthalmic disorders including dry eye (abstract; [0111]). Lai teaches that gelatin, a naturally occurring biopolymer derived from collagen, is a good candidate for ophthalmic application ([0017] and [0026]).  Lai teaches gelatin having a bloom value of 300 is suitable for the invention ([0120]).  Lai teaches said compositions are suitable for topical administration to the eye ([0180], [0182], [0201], [0206] and [0207]]).
The references are all drawn to compositions for the topical treatment of the eye, specifically, dry eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include gelatin having a bloom range of 300 into the invention of Maguire/Groß/Harrell as suggested by Lai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Lai teaches that gelatin having a bloom value of 300 is effective as a biopolymer carrier material in the topical treatment of eye disorders.  A skilled artisan would have reasonably expected that the composition of Maguire/Groß/Harrell/Lai would have effectively topically treated eye disorders.
Thus, the combined teachings of Maguire, Groß, Harrell and Lai render the instant claims prima facie obvious.

Claim 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claim 39 above, and further in view of Bose et al. (WO 2020/181393 A1, effective filing date of Mar. 13, 2019, hereafter as “Bose”).
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to methacrylated gelatin (instant claim 51) and thiolated gelatin (instant claim 52).
Bose teaches an enzyme-degradable hydrogel composition comprising a crosslinkable polymer, such as a chemically-modified biopolymer, for example, chemically-modified gelatin, the hydrogel formed by a method comprising sequential physical and chemical crosslinking steps, for delivery of various payloads such as drugs, markers, cells, or these members encapsulated within another drug delivery such as a nanoparticle, or liposome (abstract).  Bose teaches the particular chemically-modified gelatins, methacrylated gelatin and thiolated gelatin ([0040], [0043] and [00101]).  Bose teaches said hydrogel compositions can be administered to the cornea ([0095]).
The references are all drawn to polymer-based compositions for the topical treatment of the eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include methacrylated gelatin or thiolated gelatin into the invention of Maguire/Groß/Harrell as suggested by Bose with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Bose teaches that said methacrylated gelatin or thiolated gelatin are suitable hydrogel carriers for various agents such as cells for the topical administration and treatment of eye conditions.  A skilled artisan would have reasonably expected that the composition of Maguire/Groß/Harrell/Bose would have effectively topically treated eye conditions.
Thus, the combined teachings of Maguire, Groß, Harrell and Bose render the instant claims prima facie obvious.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claims 39, 55 and 56 above, and further in view of Turzi (CA 2915649 A1, Sep. 15, 2011, hereafter as “Turzi”).
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to the amount of stem cells being present in the range of 0.1-100 million cells/ml.
Turzi teaches methods and compositions for the use in regeneration and/or rejuvenation of tissues caused by various disorder including dry eye syndrome (page 42, 1st para.).  Turzi teaches that the compositions can be administered topically (paragraph bridging pages 43-44). Turzi also teaches the inclusion of stem cells and hyaluronic acid (page 42, 7th para.; page 44, last para.).  Turzi further teaches including the (stem) cells at a concentration of about 105 to about 108 cells/ml (page 47, 1st para.).
The references are all drawn to compositions for the topical treatment of the eye, specifically, dry eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include stem cells in the amount of about 105 to about 108 cells/ml into the invention of Maguire/Groß/Harrell as suggested by Turzi with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Turzi teaches that including stem cells in the amount of about 105 to about 108 cells/ml is suitable in a composition for the topical administration and treatment of eye disorders including dry eye.  A skilled artisan would have reasonably expected that the composition of Maguire/Groß/Harrell/Turzi would have effectively topically treated eye disorders.
Thus, the combined teachings of Maguire, Groß, Harrell and Turzi render the instant claim prima facie obvious.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2014/0205563 A1, Jul. 24, 2014) in view of Groß et al. (“Comparison of 0.2% and 0.18% hyaluronate eye drops in patients with moderate to severe dry eye with keratitis or keratoconjunctivitis”, Clinical Ophthalmology, 2017:11 631–638; hereafter as “Groß”) and Harrell et al. (“Therapeutic Potential of Mesenchymal Stem Cell-Derived Exosomes in the Treatment of Eye Diseases”. In: Turksen, K. (eds) Cell Biology and Translational Medicine, Volume 2. Advances in Experimental Medicine and Biology, vol 1089. Springer, Cham., 2018; hereafter as “Harrell”) as evidenced by Locke et al. (“Human adipose-derived stem cells: isolation, characterization and applications in surgery”, ANZ J Surg. 2009 Apr;79(4):235-44; hereafter as “Locke”), as applied to claims 39 and 45 above, and further in view of Roy et al. (US 2002/0187193 A1, Dec. 12, 2002; hereafter as “Roy”).
The instant invention is described above.
Maguire, Groß and Harrell teach the elements discussed above.
Maguire, Groß and Harrell are silent to a viscosity range of 1690-5300 cP.
Roy teaches topical formulations for the eye in drop form comprising polymers (abstract; [0001] and [0043]). Roy teaches that the handling and administration of the composition via an eye dropper can become unnecessarily cumbersome and error prone viscosities greater than 5000 and the composition may be too easily washed from the eye if the viscosity is less than 1000 cps ([0043]).  
The references are all drawn to compositions for the topical treatment of the eye, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a viscosity of between 1000 and 5000 cps into the invention of Maguire/Groß/Harrell as suggested by Roy with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Roy teaches viscosities below 1000 cps and above 5000 cps create challenges regarding handling properties and washing out of the eye. One of ordinary skill in the art would have been further motivated to optimize the generally taught viscosity (1000-5000 cps) of Roy and arrive at the claim viscosity of 1690-5300 cps because Maguire teaches that the thickening agents enhance the viscosity of the composition ([0039] and [0057]) and determining which thickening agent or agents in which amounts to arrive at the desired viscosity amounts to routine experimentation (MPEP 2144.05).
Thus, the combined teachings of Maguire, Groß, Harrell and Roy render the instant claim prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-16, 22, 24-29, 33, 34 and 38-41 of copending Application No. 17/630,501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims are significantly overlapping.
The claimed invention is drawn to a formulation for application to the cornea, the formulation comprising: a polymer comprising a hyaluronic acid; a thickener; and exosomes.
The copending invention is drawn to a bio-ink formulation comprising: a first polymer selected from the group consisting of modified hyaluronic acid, modified polyvinyl alcohol, modified poly(N-isopropylacrylamide), modified alginate, silk, and modified silk; a second polymer selected from the group consisting of collagen peptide, modified collagen peptide, collagen, and modified collagen; a thickener selected from the group consisting of gelatin, modified cellulose, gellan gum, xanthum gum, polyethylene glycol, poloxamer, polyvinyl alcohol, and alginate, wherein the bio-ink formulation having a viscosity in the range of 1690-5300 cP; and products and processes of making and using thereof. Dependent claims 13-16, 29 and 39-41, further include exosomes. The copending application also further claims methacrylated hyaluronic acid, thiolated hyaluronic acid, (claim 7), stem cells (claims 11 and 16), and a photo activator (claim 10).
Thus, the instant claims are anticipated by the subject matter of the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617